DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Donegan on 3/10/2021.

The application has been amended as follows: 
In the Claims: 
1. (Currently Amended) A hardness measuring apparatus that evaluates a hardness of a material surface, the hardness measuring apparatus comprising: 
a non-linear spring comprising a plurality of nested springs coupled in parallel, in which a spring constant of the non-linear spring increases as an amount of deformation of the non-linear spring increases, and in which the deformation generates a load that presses an indenter against the material surface; 
an actuator that causes the non-linear spring to deform; 
a scale that measures the amount of deformation of the non-linear spring when the non-linear spring is deformed; and 

stores non-linear spring characteristic data for reciprocally calculating the amount of deformation and the load, 
drives the actuator based on the amount of deformation and the non-linear spring characteristic data such that the load reaches a target load and the indenter is pressed against the material surface, and
determines the hardness of the material surface based on a result of pressing the indenter against the material surface. 

2. (Currently Amended) The hardness measuring apparatus according to claim 1, wherein:

includes a limiter that prevents deformation of a 


3. (Currently Amended) The hardness measuring apparatus according to claim 1, wherein:

the plurality of springs includes a coupler that couples to another spring of the plurality of springs when the amount of deformation exceeds a threshold value, and 
the larger the total amount of deformation of the plurality of springs, the greater the number of said springs that contribute to the total load of the plurality of springs.

4. (Previously Presented) The hardness measuring apparatus according to claim 1, wherein the controller:
calculates a target amount of deformation based on the target load and the non-linear spring characteristic data, and 


5. (Previously Presented) The hardness measuring apparatus according to claim 1, wherein the controller:
calculates a present load based on the non-linear spring characteristic data and a present amount of deformation of the non-linear spring as measured by the scale, and 
drives the actuator so as to additionally output a load equivalent to a difference between the target load and the present load.

6. (Canceled) 


Reasons for Allowance
	Claims 1-5 are allowed. 
	The following is an examiner’s statement of reasons for allowance:  The closest prior art includes applicant-cited Akashi Corp. (JP333236; herein after “Akashi”). Akashi teaches a hardness tester including a spring 7 which is actuated to move an indenter 3.  The amount of spring deformation is used to calculate the applied load [0024]-[0027]. Akashi fails to teach, suggest, or make obvious the use of a non-linear spring comprising a plurality of nested springs coupled in parallel.  A nonlinear spring which is nested is found in DeMoss et al. (US20180027983 herein after “DeMoss”).  However, the device of DeMoss uses nested coil springs (outer coil 30, inner coil 40. Fig. 1) which are not coupled.  The non-linear spring of DeMoss further is used for a mattress and not any functional loading of a test piece.  Therefore it would not have been obvious to combine Akashi and DeMoss and, further, the combination would not have resulted in the device of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/11/2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861